United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1979NE
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District of
      v.                                 * Nebraska.
                                         *
Todd J. Handy,                           *       [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: September 11, 1998
                                Filed: November 16, 1998
                                 _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

        Todd J. Handy appeals the fine imposed by the district court following Handy's
guilty plea to a firearms violation. Because Handy failed to object to the fine at
sentencing, we review only for plain error. See United States v. Prendergast, 4 F.3d
560, 561 (8th Cir. 1993) (per curiam). Although the district court failed to make
detailed findings on the factors it considered in setting the amount of the fine, the
district court explained the fine was geared to Handy's ability to pay the fine from his
prison and postsupervised release earnings, see United States v. Johnston, 973 F.2d
611, 615 (8th Cir. 1992), and Handy failed to show any impediment to his ability to
pay the fine sometime in the future, see United States v. Berndt, 86 F.3d 803, 808 (8th
Cir. 1996). In these circumstances, we cannot say a fine based on Handy's future
earning potential was plainly erroneous. We thus affirm the fine imposed by the district
court. Additionally, we encourage the district court to compare condition 16 of
Handy's supervised release with this court's decision in United States v. Hines, 88 F.2d
661, 663-64 (8th Cir. 1996), to make sure the condition conforms with Hines if Handy
is unable fully to pay the fine out of his prison earnings.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-